Name: Commission Regulation (EEC) No 1478/85 of 3 June 1985 re-establishing the levying of customs duties on raw or unmanufactured tobaccos other than Virginia type, falling within subheading 24.01 B, originating in developing countries benefiting from the preferential tariff arrangements set out in Council Regulation (EEC) No 3564/84
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 No L 145/20 Official Journal of the European Communities 4. 6. 85 COMMISSION REGULATION (EEC) No 1478/85 of 3 June 1985 re-establishing the levying of customs duties on raw or unmanufactured tobaccos other than Virginia type, falling within subheading 24.01 B, originating in developing countries benefiting from the preferential tariff arrangements set out in Council Regulation (EEC) No 3564/84 3564/85 which provides that the ceiling should not be exceeded, customs duties should be re-estblished in respect of the products in question, HAS ADOPTED THIS REGULATION : Article 1 As from 7 June 1985, customs duties, suspended pursuant to Council Regulation (EEC) No 3564/84 shall be re-established in respect of the following products, imported into the Community, originating in any beneficiary country or territory : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3564/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respct of certain agricul ­ tural products originating in developing countries ('), and in particular Article 6 (2) thereof, Whereas Article 3 (4) of that Regulation provides that the Customs duties may, for the tobaccos in question, be suspended up to a Community ceiling of 2 550 tonnes, Whereas Article 4 of that Regulation provides that the customs duties may be re-established at any time on imports of the tobaccos in question originating in any beneficiary country or territory once the Community ceiling has been reached ; Whereas on 29 May 1985, importations into the Community of the tobaccos in question, originating in countries and territories covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No CCT heading No Description 24.01 B Raw or unmanufactured tobaccos (NIMEXE code other than Virginia type 24.01-61,63, 65, 69, 71 , 73, 74, 76, 77, 78) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 June 1985. For the Commission COCKFIELD Vice-President (') OJ No L 338, 27. 12. 1984, p. 183.